  Case 20-03339       Doc 22    Filed 05/06/20 Entered 05/06/20 09:54:18            Desc Main
                                  Document     Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                       )      CHAPTER 7 PROCEEDING
                                             )
RENEE BUCHBINDER,                            )      CASE NO. 20-3339
                                             )
                                             )
                      DEBTOR.                )      HON. A. BENJAMIN GOLDGAR


                                    NOTICE OF MOTION

        PLEASE TAKE NOTICE THAT on Friday May 22, 2020, at 11:00 a.m., I shall appear
telephonically in accordance with Amended General Order 20-03 before the Honorable A.
Benjamin Goldgar, Bankruptcy Judge, in Park City Branch Court, Courtroom B, 301 S.
Greenleaf Avenue, Park City, Illinois, or before any other Bankruptcy Judge who may be sitting
in his place and shall present the Motion for Rule 2004 Examination of the Debtor, a copy of
which is attached hereto and is herewith served upon you.

PURSUANT TO THE COURT’S AMENDED GENERAL ORDER 20-03, FOUND AT
https://www.ilnb.uscourts.gov/sites/default/files/general-ordes/Gen-Ord-20-03.pdf,
ANY PARTY THAT OBJECTS TO THIS MOTION AND WANTS IT CALLED FOR
HEARING IN OPEN COURT MUST FILE A NOTICE OF OBJECTION NO LATER
THAN TWO (2) BUSINESS DAYS BEFORE THE PRESENTMENT DATE. A NOTICE
OF OBJECTION NEED ONLY SAY THAT THE RESPONDENT OBJECTS TO THE
MOTION. NO REASONS NEED TO BE GIVEN FOR THE OBJECTION.

                                                    /s/ Ha M. Nguyen
                                                    Ha M. Nguyen
                                                    OFFICE OF THE U.S. TRUSTEE
                                                    219 S. Dearborn Street, Room 873
                                                    Chicago, Illinois 60604
                                                    (312) 886-3320


                                CERTIFICATE OF SERVICE

       I, Ha M. Nguyen, an attorney, state that on May 6, 2020, pursuant to Local Rule 9013-1(D)
the Notice of Motion and Motion for Rule 2004 Examination of the Debtor were filed and
served on all parties, either via the Court’s Electronic Notice for Registrants or via First Class
Mail, as indicated on the service list below.


                                                    /s/ Ha M. Nguyen
 Case 20-03339      Doc 22     Filed 05/06/20 Entered 05/06/20 09:54:18     Desc Main
                                 Document     Page 2 of 4




                                       SERVICE LIST

Registrants Served Through the Court’s Electronic Notice For Registrants:

   •   Fernando R. Carranza        fcarranza@frclaw.us
   •   Joseph E. Cohen             jcohen@cohenandkrol.com


Parties Served via First Class Mail:

Renee Buchbinder
1737 Sunnyside
Highland Park, IL 60035

Joel P. Fonferko
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
  Case 20-03339       Doc 22     Filed 05/06/20 Entered 05/06/20 09:54:18           Desc Main
                                   Document     Page 3 of 4



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                        )       CHAPTER 7 PROCEEDING
                                              )
RENEE BUCHBINDER,                             )       CASE NO. 20-3339
                                              )
                                              )
                       DEBTOR.                )       HON. A. BENJAMIN GOLDGAR

              MOTION FOR RULE 2004 EXAMINATION OF THE DEBTOR

         NOW COMES PATRICK S. LAYNG, the United States Trustee for the Northern District

of Illinois, by his attorney, Ha M. Nguyen, and moves the Court to enter an order authorizing

discovery from Renee Buchbinder (the “Debtor”) pursuant to Fed. R. Bankr. P. 2004. In support

of his request, the United States Trustee the following:

         1.    This is a core proceeding under 28 U.S.C. §157(b)(2)(A) which this Court may hear

and determine pursuant to IOP 15(a) and LR40.3.1(a) of the United States District Court for the

Northern District of Illinois and Local Rule 9013-9(A)(10).

         2.    Movant is the United States Trustee for the Northern District of Illinois and brings

this motion pursuant to Fed. R. Bankr. P. 2004.

         3.    On February 5, 2020, the Debtor, represented by Fernando R. Carranza (“Debtor’s

Counsel”), filed her voluntary petition for relief under Chapter 7 of the Bankruptcy Code. The

Debtor has primarily non-consumer debt. Joseph E. Cohen was appointed to be the Chapter 7

Trustee in the Debtor’s case.

         4.    The last date to object to the Debtor’s discharge or to file a motion to dismiss his

case under § 707 is currently set for May 11, 2020.

         5.    Schedule E/F reflects $536,307 in unsecured claims.
  Case 20-03339         Doc 22   Filed 05/06/20 Entered 05/06/20 09:54:18           Desc Main
                                   Document     Page 4 of 4



        6.      Schedules I and J indicate that the Debtor is married with no dependents. Debtor

is unemployed and shows $1,164 in Social Security income. Her non-filing spouse is listed as

employed in part time sales for Continental Credit with $1,500 in earned income and $1,500 in

Social Security income. Schedule J shows $20,180 in monthly expenses including $15,600 in real

estate taxes. Schedule A/B shows three properties in Highland Park, Illinois ($1.3 million) and two

condominiums in Florida ($1,070,000).

        7.      In order to evaluate whether there may be a basis for the U.S. Trustee to object to

the Debtor’s discharge under § 727(a) or to file a motion to dismiss the Debtor’s case pursuant to

11 U.S.C. § 707, the U.S. Trustee needs to elicit discovery from the Debtor under Fed. R. Bankr.

P. 2004(c), including the production of documents and attendance at a deposition, if necessary.

        WHEREFORE, the U.S. Trustee requests the Court to enter an order authorizing the

United States Trustee to conduct discovery of the Debtor under Fed. R. Bankr. P. 2004, and for

such other relief as is just.


                                                     RESPECTFULLY SUBMITTED:

                                                     PATRICK S. LAYNG
                                                     UNITED STATES TRUSTEE


DATED: May 6, 2020                              By: /s/ Ha M. Nguyen
                                                    Ha M. Nguyen
                                                    OFFICE OF THE U.S. TRUSTEE
                                                    219 S. Dearborn Street, Room 873
                                                    Chicago, Illinois 60604
                                                    (312) 886-3320
